In a proceeding (1) to validate petitions designating appellant a candidate in the Republican Party Primary Election to be held on June 17, 1969 for nomination to the public office of Judge of the Civil Court of the City of New York, 4th Municipal Court District, Borough of Queens; (2) to invalidate petitions designating respondent George as a candidate for said nomination; and (3) for injunctive relief, the appeal is from an order of the Supreme Court, Queens County, entered June 10, 1969, which (1) denied the application; (2) invalidated appellant’s designating petitions; (3) validated *801respondent George’s designating petitions; and (4) contained implementing directions to the respondent Board of Elections. Order affirmed, without costs. No opinion. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.